Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8, 10-15, 17-22 are pending in this application.

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 10/30/2018. It is noted, however, that applicant has not filed a certified copy of the 201811278582.4 application as required by 37 CFR 1.55.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claim(s) XXX is/are rejected under 35 U.S.C. § 103 as being unpatentable over Ooga (US 2011/0043512) in view of Shi (US 2003/0161394).

As to claims 1, 13, Ooga (Figs. 5, 8-12) teaches a signal adjusting circuit, comprising: an identification circuit (24b, 24d) configured to acquire a row data (vi) that comprises a plurality of bits to be transmitted on a differential pair (Shown in Fig. 10) and further configured to identify a type of each data (Identifies the bit value of the data) [0072], wherein the bit type comprises 0 and 1 wherein the 0 represents a negative level and the 1 represents a positive level; 
an analysis circuit (24d) coupled with the identification circuit and configured to analyze a data type of the row data based on the type of each bit (Analyzing the degree of influence of wiring crosstalk) [0072], and output an adjusting instruction (sj) in the case where the row data type meets or exceeds a preset data type criterion (When the degree of influence is above a threshold based on the presence of specific data types in each differential pair) [0072].

However, Ooga does not teach performing gradual level adjustment on a binary data stream.
On the other hand, Shi (Figs. 1, 2, 6-9) teaches acquire data that comprises a plurality of bits to be transmitted (Bits shown in Fig. 8 in signal Dout), 

an adjusting circuit (26) coupled with the analysis circuit and configured to adjust a transmission amplitude of an output data signal corresponding to the row data according to the adjusting instruction (The transmission amplitude of the input signal is adjusted based on the output of the circuit shown in Fig. 9) [0047-0050].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the repetitive bit-based output signal adjustment of Shi with the display-implemented bit adjustment of Ooga because the combination would allow for further adjustment of bit streams based on repetitive binary signals causing errors in non-equalized bit transmission schemes. 

As to claim 12, Ooga teaches the elements rejected in claim 1 above.
Ooga also teaches a display device comprising a display panel and a signal adjusting circuit coupled with the display panel [0063].

As to claims 2, 14, Ooga teaches wherein the identification circuit comprises: a storage device (24b) coupled with the analysis circuit (24d) and configured to acquire row data to be transmitted and store or output the row data (Acquires vi and outputs the row data va).
However, Ooga does not teach performing gradual level adjustment on a binary data stream.


As to claim 3, Ooga teaches wherein the storage device comprises a row memory [0068].

As to claim 4, Ooga teaches wherein the counting device comprises a column counter (Clock signal-based counting of the transmission signal to determine the eight-bit RSDS signal).

As to claims 5, 15, Ooga teaches the limitations of claim 1 above.
However, Ooga does not teach performing gradual level adjustment on a binary data stream.
On the other hand, Shi (Figs. 1, 2, 6-9) teaches wherein the analysis circuit comprises: 
an analysis device (24) coupled with the identification circuit and configured to analyze the row data type based on the type of each bit (Analyzing consecutive bit values) [0031]; and 
a comparison device coupled with the analysis device and configured to compare the row data type against the preset data type criterion (E.g. when a series of consecutive bit values are present), and generate the adjusting instruction when the row 

As to claims 6, 17, Ooga teaches a current adjusting device (24e, 24f) coupled with the analysis circuit and configured to adjust an output current according to the adjusting instruction [0098-0101].

As to claim 7, Ooga teaches wherein the current adjusting device is a current source [0089, 0090].

As to claim 8, Ooga teaches wherein the row data is pixel data [0091].

As to claim 10, Ooga teaches wherein the preset data type criterion comprises a forward preset data type criterion (E.g. H level being higher than the H level threshold) and a reverse preset data type criterion (E.g. L level being lower than the L level threshold) [0015].

As to claim 11, Ooga teaches wherein the preset data type criterion is set according to a switching frequency of a data type (Elements 24e and 24f set the preset data type criterion and adjust the output data for each data output according to and in synchronization with the switching frequency of the data types) [0109-0111].

As to claim 18, Ooga teaches the limitations of claim 11 above.

On the other hand, Shi teaches wherein the preset data type criterion is that the bit type is suddenly switched to 1 after a plurality of consecutive 0s or that the bit type is suddenly switched to 0 after a plurality of consecutive 1s [0031].

As to claim 19, Ooga teaches the limitations of claim 11 above.
However, Ooga does not teach performing gradual level adjustment on a binary data stream.
On the other hand, Shi teaches wherein the plurality is 3, and accordingly the forward preset data type criterion is 11101110 and the reverse preset data type criterion is 00010001 (The bit equalization can be set to a threshold number of consecutive bits after which equalization occurs. This threshold value can be set as necessary) [0031-0032].

Allowable Subject Matter
Claims 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, none of the cited references teaches the forward and reverse preset criterion arrangements applied to a differential pair as detailed in claim 20. 

Response to Arguments
1-8, 10-15, 17-19 have been considered but are moot in view of the new ground(s) of rejection based on the reference Shi. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691